Citation Nr: 0920822	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a disability of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
neck. 


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Army from August 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for arthritis of the neck and shoulders.

The Veteran was afforded a travel board hearing in March 
2007.  The transcript of that hearing has been associated 
with the Veteran's claims file.  

In December 2007, the issue of entitlement to service 
connection for arthritis of the neck and shoulders was 
remanded to the RO in order to obtain a VA examination.  An 
examination was provided in May 2008, and the Veteran's claim 
was readjudicated by the RO in December 2008.  As the remand 
order has been complied with, the Board may proceed to the 
merits of the Veteran's claim.

The Board has recharcterized the matter on appeal as two 
issues, since the claim pertain as brought forth pertains to 
disability involving two separate parts of the body.


FINDINGS OF FACT

1.  The Veteran does not have arthritis or any other 
disability of either of his shoulders.

2.  The Veteran has degenerative joint disease of the 
cervical spine, as supported by X-ray evidence.

3.  The Veteran was exposed to coldness and wetness during 
his time as a drill instructor while stationed in Germany.

4.  There is no medical nexus linking the Veteran's 
currently-diagnosed arthritis to the cold and wet conditions 
the Veteran experienced during service.


CONCLUSIONS OF LAW

1.  Service connection for a shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for arthritis of the neck is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA has complied with its duties to notify the Veteran under 
the VCAA.  VA sent notice letters to the Veteran in April and 
May 2004, and February 2005, prior to the original rating 
decision, which each informed the Veteran of the evidentiary 
requirements to substantiate the claims for service 
connection.  The Veteran was informed of what evidence VA had 
obtained, as well as his and VA's respective duties for 
obtaining additional evidence.  Further, VA requested that 
the Veteran submit any available medical evidence in his 
possession concerning his claimed disorders.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In March 2006, VA 
sent the Veteran a letter explaining that a disability rating 
and an effective date of the award would be assigned if 
service connection was granted.  Following the March 2006 
letter to the Veteran, the claim was readjudicated by the RO.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2008).  

Thus, the Board finds that VA's duty to notify the Veteran 
was fully complied with in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service treatment records 
(STRs), as well as post-service treatment records from the 
local VA Medical Center (VAMC).  

VA obtained private medical records as identified by the 
Veteran.  The Board notes that a report from a CT scan 
performed at Wilford Hall in 1992, which the Veteran alleges 
showed arthritis of the neck and shoulders, was not included 
in the evidence submitted from Wilford Hall.  VA made 
reasonable efforts to obtain this report under the VCAA.  
Further, the Veteran is not prejudiced by the lack of this 
report in the record.  VA provided an examination in May 
2008, which included X-rays of the Veteran's neck and 
shoulders.  The Board finds that these X-rays are fully 
adequate to adjudicate the Veteran's claim.  

The Veteran was provided a travel board hearing in March 
2007, and following a December 2007 remand, was given a VA 
examination in May 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.

Evidence

The Veteran asserts that disability involving the neck and 
shoulders, and claimed as arthritis, is a product of exposure 
to cold and wet weather during service.  While stationed in 
Germany, he would often go long periods of time without the 
opportunity to change out of cold, wet clothes.

The Veteran's STRs are negative for a diagnosis or treatment 
of arthritis of the neck or shoulder.  There is one 
indication in January 1962 of back pain associated with the 
Veteran's sacroiliac joint.  There is no evidence pain or 
injury of the upper back, shoulder, or neck.  Additionally, 
the Veteran's August 1978 separation examination specifically 
noted that the Veteran did not have arthritis.  

A June 2001 "chart note" from Dr. J.M. noted that the 
Veteran had "occasional pain of the right trapezius 
muscle."  According to Dr. J.M., the Veteran said that the 
pain was arthritis and had been there "for years."  The 
Veteran had full range of motion of the neck and shoulder, 
and Dr. J.M. diagnosed chronic trapezius muscle pain.  

An April 2004 note from Dr. J.R.M. included a diagnosis of 
"osteoarthritis, posttraumatic."  Dr. J.M. noted 
"pericervical and upper trap tenderness."

At the March 2007 travel board hearing, the Veteran said that 
his arthritis was discovered at the time of his prostate 
surgery, which occurred in 1992.  The Veteran stated that a 
CT scan prior to surgery revealed arthritis in his shoulders, 
and that the examining physician told him that it probably 
began when the Veteran, while stationed in Germany and 
serving as a drill instructor, was wet and cold for extended 
periods of time.

In an April 2007 letter, Dr. J.R.M. stated that the Veteran 
was "having a lot of difficulty with his . . . shoulder and 
neck.  After describing his opinion of the effect of the cold 
and wet weather on the Veteran's feet, Dr. J.R.M. stated that 
"[t]he cold exposure and extreme marching conditions have 
exacerbated the wear and tear of his joints, with him having 
significant arthritis in his neck and shoulder to compound 
his foot pain."

The Veteran was examined in May 2008 for his arthritis.  The 
examiner reviewed the entire claims file, including service 
treatment records, VAMC treatment records, and private 
treatment notes.  The examiner noted that the Veteran claimed 
symptoms of intermittent muscular tightness and pain in the 
left trapezius muscle in the lower left neck area.  According 
to the Veteran, it was only his left shoulder that was 
symptomatic; his right shoulder was "fine."  He had 
stiffness episodes which hindered his range of motion as to 
head turning and lifting of his arm.  The episodes or 
"flares" occurred mostly during the winter and would last 
for several days.  The Veteran denied any injuries to the 
neck or shoulders.  

On examination of the neck, the Veteran had muscle tightness 
and tenderness without spasm in the cervical paraspinous and 
trapezius musculature of the left side.  The Veteran's 
cervical range of motion improved with repetition, as the 
muscles relaxed.  X-rays of the cervical spine showed mild 
degenerative joint disease commensurate with age.  There was 
no disc herniation and no loss of joint space.  There was 
mild spurring of spondylosis, which the examiner remarked was 
"an expected finding for [his] age."  

Examination of the shoulders showed a normal right shoulder.  
The Veteran had painful motion of the left shoulder, with 
tenderness and tightness.  X-rays of both shoulders showed no 
abnormalities.  

The examiner opined that "[i]t is less likely than not that 
the claimed arthritis of the neck . . . is etiologically 
related to military service or to any incident in service."  
He stated that the Veteran's mild spondylosis was normal for 
someone his age, and is the type of degeneration "seen in 
just about everyone's spine."  The examiner further stated 
that "[t]he comments about the 'arthritis' being caused by 
the exposure to coldness and wetness are not based on 
scientific evidence, but are vague and generalized 
speculation."  The examiner did not opine as to the etiology 
of the Veteran's shoulder pain, as there was no arthritis 
found in either shoulder.

Criteria for Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is subject to presumptive service 
connection if it develops to a compensable degree within one 
year following separation from service.  Id.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Shoulders

The Board finds that the Veteran does not have a disability 
of either of his shoulders, and therefore, service connection 
must be denied.

Initially, the preponderance of the evidence is against a 
finding that the Veteran has arthritis of either of his 
shoulders.  The evidence suggesting arthritis of the 
shoulders is limited and not supported by X-rays, as is 
required for service connection for arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (establishing that arthritis 
must be established by X-ray findings).  The June 2001 note 
from Dr. J.M. did not diagnose arthritis, but merely related 
the Veteran's statement that he had arthritis of the 
shoulders.  The April 2004 note from Dr. J.R.M. includes a 
diagnosis of posttraumatic osteoarthritis.  Dr. J.R.M.'s 
opinion, however, is supported neither by reasons and bases 
for the diagnosis, nor by X-ray evidence.  Further, the 
finding of "posttraumatic" arthritis is not supported in 
the record; the Veteran has denied that he ever suffered an 
injury to the neck or shoulder area.  Dr. J.R.M.'s April 2007 
letter again includes a statement that the Veteran has 
arthritis of the shoulders, but does not include any basis 
for that diagnosis other than the fact that the Veteran was a 
"long-time patient" of his.  The April 2007 letter is not 
based on X-ray findings.  The only evidence that relies on X-
ray findings is the May 2008 VA examination report.  The 
examiner took X-rays of the Veteran's shoulder and found that 
both shoulders were "normal."  

The Board notes that the Veteran asserted during his March 
2007 hearing that a CT scan in 1992 revealed arthritis of his 
neck and shoulders.  As discussed above, VA attempted to 
obtain all evidence from Wilford Hall, including any reports 
from a CT scan.  The records submitted by Wilford Hall did 
not include a CT scan report showing a diagnosis of 
arthritis.  Even lacking the CT scan report, the Board can 
reasonably determine that the Veteran does not have arthritis 
of the shoulders.  As discussed above, X-rays taken 16 years 
later found no evidence of arthritis in either shoulder.  
Thus, the only X-ray evidence in the claims file requires a 
finding that the Veteran does not have arthritis of the 
shoulders.

There has been no other diagnosis of a disability of the 
shoulders.  Service connection requires a current disability.  
Pain alone is not a disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

Without a current disability, service connection is not 
warranted.  See 38 U.S.C.A. § 1110; McClain v. Nicholson, 21 
Vet. App. 319, 320-21 (2007); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that service connection 
cannot be granted if the claimed disability does not exist).  
Therefore, the Board finds that entitlement to service 
connection for a disability of the shoulders must be denied.

The Neck

The Board finds that the Veteran does have arthritis of the 
neck.  May 2008 X-rays performed during the Veteran's VA 
examination showed mild degenerative joint disease.  

For entitlement to service connection, in addition to the 
requirement of a medical diagnosis of a current disability, 
there must be medical, or in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury, 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  

The only alleged in-service injury that the Veteran 
experienced was his exposure to cold and wet conditions while 
he was stationed in Germany.  The Board acknowledges that the 
Veteran was exposed to cold and wet conditions.  For purposes 
of this discussion, the Board will concede that the second 
prong of service connection - an in-service event or injury - 
has been met.

The Board declines to find, however, that there is competent 
medical evidence of a nexus between this exposure and the 
Veteran's currently-diagnosed arthritis.  Initially, the 
Board notes that the Veteran has repeatedly asserted that 
this exposure is the cause of his current arthritis.  The 
Veteran is not a medical expert, and is not competent to 
opine as to matters of the etiology of a disease.  Routen, 
10 Vet. App. at 186.  

There is no medical opinion supporting the Veteran's claim 
that the exposure caused his arthritis.  The closest the 
evidence comes to supporting his claim is an ambiguous 
statement by Dr. J.R.M. in his April 2007 letter, in which he 
opined, "[t]he cold exposure and extreme marching conditions 
have exacerbated the wear and tear of his joints, with him 
having significant arthritis in his neck and shoulder to 
compound his foot pain."  This statement does not provide a 
nexus between the exposure and his arthritis.  The statement 
merely states that cold exposure and extreme marching caused 
wear and tear on his joints; such a statement is not the 
equivalent to a statement that cold exposure caused the 
Veteran's arthritis that was first recognized, at the 
earliest in 1992, fourteen years after he separated from 
service.  At no point in the letter, or anywhere else in the 
evidence, has Dr. J.R.M. stated that the Veteran's arthritis 
was caused by exposure to cold and wet conditions.

The only opinion relating to whether or not the Veteran's 
arthritis is connected to service is that of the VA examiner 
in May 2008.  The examiner clearly stated that the Veteran's 
arthritis was unrelated to exposure to coldness and wetness 
while in service, opining that "[i]t is less likely than not 
that the claimed arthritis of the neck . . . is etiologically 
related to military service or to any incident in service."  
The examiner further stated that "[t]he comments about the 
'arthritis' being caused by the exposure to coldness and 
wetness are not based on scientific evidence, but are vague 
and generalized speculation."  Importantly, the examiner 
stated that the Veteran's mild spondylosis was normal for 
someone his age, and is the type of degeneration "seen in 
just about everyone's spine."  

The Board determines that the examiner's findings as to the 
etiology of the Veteran's arthritis are persuasive.  He 
provided a clear rationale for his opinions.  He found the 
allegations concerning cold and wet conditions as the cause 
of the arthritis to be medically unfounded.  Further, there 
is no evidence contradicting his finding that the Veteran's 
arthritis is normal for someone his age.

Finally, the Veteran's arthritis did not begin during 
service.  There is also no evidence the disability began 
within one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The earliest date 
the arthritis was detected, according to the Veteran, was 
1992, approximately 14 years following service.  Further, the 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinksi, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a disability of the 
shoulders is denied.

Entitlement to service connection for arthritis of the neck 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


